            Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 1 of 11



Rayminh L. Ngo, SDNY# 4834
HIGBEE & ASSOCIATES (Of Counsel)
1504 Brookhollow Dr., Suite 112
Santa Ana, CA 92705
(714) 617-8350
(714) 597-6559 facsimile
rngo@higbeeassociates.com
Counsel for Plaintiff,
JEFFERY WERNER


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

 JEFFERY WERNER,                             Case No. 7:19-cv-10094

                          Plaintiff,
                                             COMPLAINT FOR DAMAGES AND
                                             INJUNCTIVE RELIEF
 v.

 COMPLEX MEDIA, INC. d/b/a
 https://www.complex.com/; and DOES
 1 through 10 inclusive,

                          Defendants.




       Plaintiff, JEFFERY WERNER (“Werner” or “Plaintiff”), for his complaint

 against Defendant, Complex Media, Inc. d/b/a https://www.complex.com/, alleges

 as follows:

                           JURISDICTION AND VENUE

       1.       This is a civil action seeking damages and injunctive relief for

 copyright infringement under the Copyright Act of the United States, 17 U.S.C. §


                                         1
           Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 2 of 11



101 et seq.

      2.       This Court has subject matter jurisdiction over Plaintiff’s claims for

copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).

      3.       This court has personal jurisdiction over Defendant because

Defendant conducts business in the State of New York, Defendant’s acts of

infringement complained of herein occurred in the State of New York, and

Defendant has caused injury to Plaintiff within the State of New York.

      4.       Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and

1400(a) in that this is the judicial district in which a substantial part of the acts and

omissions giving rise to the claims occurred. Alternatively, venue is also proper

pursuant to 28 U.S.C. § 1400(b) because the Defendant resides and/or has a

regular and established place of business in this judicial district.

                                         PARTIES

      5.       Plaintiff Jeffery Werner (“Plaintiff” or “Werner”) is a professional

photographer residing in Los Angeles County, California.

      6.       Defendant Complex Media, Inc. (“Defendant Complex Media” or

“Complex Media”) is a Delaware Corporation headquartered in New York and, on

information and belief, has a principle place of business at 229 W 43rd St, New

York, NY 10036. On information and belief, Complex Media conducts business

in New York City, in the State of New York.



                                            2
           Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 3 of 11



      7.       On information and belief, Defendant Complex Media owns,

operates, and controls the website https://www.complex.com/ (the “Website”).

      8.       On information and belief, Defendant posts content to the Website in

order to attract user traffic and drive advertising revenue.

      9.       Plaintiff is unaware of the true names and capacities of the

Defendants sued herein as DOES 1 through 10, inclusive, and for that reason, sues

such Defendants under such fictitious names. Plaintiff is informed and believes

and on that basis alleges that such fictitiously named Defendants are responsible

in some manner for the occurrences herein alleged, and that Plaintiff’s damages as

herein alleged were proximately caused by the conduct of said Defendants.

Plaintiff will seek to amend the complaint when the names and capacities of such

fictitiously named Defendants are ascertained. As alleged herein, “Defendant”

shall mean all named Defendants and all fictitiously named Defendants.

      10.      For the purposes of this Complaint, unless otherwise indicated,

“Defendant” includes all agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogates, representatives and

insurers        of       Defendants         named         in     this      caption.

                           FACTUAL ALLEGATIONS

      11.      Werner has over 35 years experience as a professional photographer.

His work has appeared in publications such as Life, Time, Newsweek, People,



                                           3
          Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 4 of 11



Marie Claire, FHM, Smithsonian, Playboy, Maxim, In Touch, Daily Mail,

Penthouse, and many others.

      12.     Werner is primarily known for his specialty work in capturing video

and photographs of dangerous stunts, and is the only photographer inducted into

the Stuntworld Hall of Fame. His work has been featured on such television shows

as That’s Incredible!, The World’s Greatest Stunts, Stuntmasters, Guinness World

Record Spectaculars, Ripley’s Believe It Or Not, and I Dare You.

      13.     In addition to his stunt work, Werner is well known for his work with

exotic animals, sideshow eccentricities, and people who have overcome incredible

obstacles. The uniqueness of Werner’s portfolio has resulted in substantial

licensing opportunities for his work, which he relies on to research and fund future

shoots.

      14.     Werner is the president of the editorial syndication agency, Incredible

Features, Inc. (“Incredible Features”), through which Werner distributes and

syndicates his and other photographer’s works.

      15.     Werner is the sole author and exclusive rights holder to a photograph

of Giant George, an incredibly large dog, lying down on a green lawn (“Giant

George      Photograph”).       The    file       name   from   Plaintiff’s   files   is

jeff_werner_giant_george_-5. A true and correct copy of the original Giant

George Photograph is attached hereto as Exhibit A.



                                              4
           Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 5 of 11



       16.      Werner registered Image 1 with the United States Copyright Office

under registration number VAu 1-005-177.

       17.      The Giant George Photograph was first published in an article by the

Daily Mail (the “Daily Mail”) in 2009 titled Meet 'Giant George' the 7ft-long blue

great dane who could be the world's tallest dog. (“Daily Mail Article”). The

article included an attribution to Werner’s company just underneath the image. A

true and correct copy of Daily Mail Article is attached hereto as Exhibit B.

       18.      On or about March 22, 2019, Werner discovered that Defendant had

used      the   Giant   George   Photograph    in      an    article     on    its    Website,

https://www.complex.com/, titled A Guide to Buying Sneakers From Overseas

(“Infringing Article”), excluding the photo credit to Plaintiff. True and correct

screenshots of the Infringing Article featuring Werner’s Image are attached hereto

as Exhibit C.

       19.      Defendant is a media outlet reporting on style, pop culture, music,

sports,     sneakers,   streetwear,   entertainment,        news,      and    more.       See

https://www.complex.com/.

       20.      On information and belief, Defendant publishes content on behalf of

major brands in order to help said brands sell their products. On information and

belief, Defendant has or has had major advertising deals with multi-billion dollar

shoe companies in order to promote sneakers and other shoe sales, even though



                                           5
          Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 6 of 11



the shoes are not sold directly on the Website by Defendant or through affiliate

links.

         21.   On information and belief, Defendant included products in the

Infringing Article from brands which pay or have paid for advertising and content

in order to help them build brand equity and sell shoes.

         22.   On information and belief, Defendant made an unauthorized copy of

Werner’s Giant George Photograph taken from the Daily Mail Article, and

uploaded it to the servers for Defendant’s Website.

         23.   Plaintiff never authorized Defendants to use the Giant George

Photograph in any manner.

         24.   On Information and belief, Defendants knew that they did not have

permission to use the Giant George Photograph on Defendant’s Website and

willfully infringed Mr. Werner’s Giant George Photograph.

         25.   On information and belief, Defendants willfully removed Werner’s

photo attribution because Defendants knew that they did not have permission to

use the Giant George Photograph on Defendant’s Website.

                          FIRST CAUSE OF ACTION
                         COPYRIGHT INFRINGEMENT
                             17 U.S.C. § 101 et seq

         26.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.



                                           6
        Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 7 of 11



      27.   Plaintiff did not consent to, authorize, permit, or allow in any manner

the said use of Plaintiff’s unique and original Giant George Photograph.

      28.   Plaintiff is informed and believes and thereon alleges that the

Defendants willfully infringed upon Plaintiff’s copyrighted Giant George

Photograph in violation of Title 17 of the U.S. Code, in that it used, published,

communicated, posted, publicized, and otherwise held out to the public for

commercial benefit, the original and unique Giant George Photograph of the

Plaintiff without Plaintiff’s consent or authority, by using it in the Infringing

Article on Defendant’s Website.

      29.   As a result of Defendant’s violations of Title 17 of the U.S. Code,

Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or

statutory damages in an amount up to $150,000.00 pursuant to 17 U.S.C. § 504(c)

per infringement.

      30.   As a result of the Defendant’s violations of Title 17 of the U.S. Code,

the court in its discretion may allow the recovery of full costs as well as

reasonable attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendant.

      31.   Plaintiff is also entitled to injunctive relief to prevent or restrain

infringement of his copyright pursuant to 17 U.S.C. § 502.

                 SECOND CAUSE OF ACTION
  FALSIFICATION, REMOVAL AND ALTERATION OF COPYRIGHT
               MANAGEMENT INFORMATION



                                         7
        Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 8 of 11



                                   17 U.S.C. § 1202

      32.      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      33.      On information and belief, Defendant knew that Plaintiff created the

Giant George Photograph because, inter alia, the source of the Giant George

Photograph, i.e. the Daily Mail Article, specifically attributed the Giant George

Photograph to Plaintiff.

      34.      Defendant intentionally falsified copyright management information

related to the Giant George Photograph with the intent to induce, enable, facilitate,

or conceal an infringement of Plaintiff’s rights under the Copyright Act.

Specifically, Defendant purposefully failed to credit Plaintiff and removed the

attribution in order to mislead the public into believing that Defendant either

owned the Giant George Photograph or had legitimately licensed it for use in the

Infringing Article.

      35.      Defendant’s conduct constitutes a violation of 17 U.S.C. § 1202(a),

and 1202(b).

      36.      Defendant’s falsification, removal and/or alteration of that copyright

management       information    was    done    without   Plaintiff’s   knowledge   or

authorization.

      37.      Defendant’s falsification of said copyright management information



                                           8
        Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 9 of 11



was done by Defendant intentionally, knowingly, and with the intent to induce,

enable, facilitate, or conceal Defendant’s infringement of Plaintiff’s copyright in

the Giant George Photograph. Defendant also knew, or had reason to know, that

such removal and/or alteration of copyright management information would

induce, enable, facilitate, or conceal Defendant’s infringement of Plaintiff’s

copyright in the Image.

      38.   Plaintiff has sustained significant injury and monetary damages as a

result of Defendant’s wrongful acts as hereinabove alleged, and as a result of

being involuntarily associated with Defendant in an amount to be proven.

      39.   In the alternative, Plaintiff may elect to recover statutory damages

pursuant to 17 U.S.C. § 1203(c)(3) in a sum of not more than $25,000 from

Defendant for each violation of 17 U.S.C. § 1202.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

   • For statutory damages against Defendant in an amount up to $150,000.00

      for each infringement pursuant to 17 U.S.C. § 504(c);

   • For statutory damages against Defendant pursuant to 17 U.S.C. §

      1203(c)(3) in a sum of not more than $25,000 for each violation

      of 17 U.S.C. § 1202;

   • For general and special damages against Defendant according to proof


                                         9
       Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 10 of 11



      together with interest thereon at the maximum legal rate;

   • For costs of litigation and reasonable attorney’s fees against Defendant

      pursuant to 17 U.S.C. § 505;

   • For an injunction preventing Defendant from further infringement of all

      copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502; and

   • For any other relief the Court deems just and proper.



Dated: October 30, 2019                      Respectfully submitted,

                                             /s/ Rayminh L. Ngo
                                             Rayminh L. Ngo, Esq. (Of Counsel)
                                             SDNY #4834
                                             HIGBEE & ASSOCIATES
                                             1504 Brookhollow Dr., Ste 112
                                             Santa Ana, CA 92705-5418
                                             (714) 617-8350
                                             (714) 597-6729 facsimile
                                             Counsel for Plaintiff




                                        10
       Case 1:19-cv-10094-DLC Document 1 Filed 10/31/19 Page 11 of 11



                          DEMAND FOR JURY TRIAL

      Plaintiff, Jeffery Werner, hereby demands a trial by jury in the above matter.



Dated: October 30, 2019                       Respectfully submitted,


                                              /s/ Rayminh L. Ngo
                                              Rayminh L. Ngo, Esq. (Of Counsel)
                                              SDNY #4834
                                              HIGBEE & ASSOCIATES
                                              1504 Brookhollow Dr., Ste 112
                                              Santa Ana, CA 92705-5418
                                              (714) 617-8350
                                              (714) 597-6729 facsimile
                                              Counsel for Plaintiff




                                         11
